COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


MARK O’HARA WRIGHT
                                                                 MEMORANDUM OPINION *
v.     Record No. 1871-09-3                                          PER CURIAM
                                                                     MARCH 9, 2010
HARRISONBURG ROCKINGHAM
 SOCIAL SERVICES DISTRICT


                   FROM THE CIRCUIT COURT OF ROCKINGHAM COUNTY
                                  James V. Lane, Judge

                 (Scott T. Hansen; Aaron L. Cook, P.C., on brief), for appellant.

                 (Kim Van Horn Gutterman, Assistant County Attorney; Warren
                 Picciolo, Guardian ad litem for the minor children, on brief), for
                 appellee.


       Mark O’Hara Wright (father) appeals the termination of his residual parental rights to his

two daughters, pursuant to Code § 16.1-283(B) and (C)(2). He argues the trial court erred in

finding the evidence sufficient to terminate his residual parental rights under either section.

Upon reviewing the record and briefs of the parties, we conclude this appeal is without merit,

and summarily affirm the decision of the trial court. Rule 5A:27.

                                                   I.

       When reviewing a decision to terminate parental rights, we presume the circuit court

“‘thoroughly weighed all the evidence, considered the statutory requirements, and made its

determination based on the child’s best interests.’” Toms v. Hanover Dep’t of Soc. Servs., 46
Va. App. 257, 265-66, 616 S.E.2d 765, 769 (2005) (quoting Fields v. Dinwiddie County Dep’t of

Soc. Servs., 46 Va. App. 1, 7, 614 S.E.2d 656, 659 (2005)). “‘The trial court’s judgment, “when

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
based on evidence heard ore tenus, will not be disturbed on appeal unless plainly wrong or

without evidence to support it.”’” Id. at 266, 616 S.E.2d at 769 (quoting Fields, 46 Va. App. at

7, 614 S.E.2d at 659 (other citation omitted)). “In its capacity as factfinder, therefore, the circuit

court retains ‘broad discretion in making the decisions necessary to guard and to foster a child’s

best interests.’” Id. (quoting Farley v. Farley, 9 Va. App. 326, 328, 387 S.E.2d 794, 795 (1990)).

        Code § 16.1-283(B) provides in its pertinent part that the residual parental rights of a

parent of a child found by the court to be neglected or abused and placed in foster care as a result

of court commitment may be terminated if clear and convincing evidence proves that it is in the

best interests of the child and that:

                  1. The neglect or abuse suffered by such child presented a
                serious and substantial threat to his life, health or development;
                and

                   2. It is not reasonably likely that the conditions which resulted in
                such neglect or abuse can be substantially corrected or eliminated
                so as to allow the child’s safe return to his parent or parents within
                a reasonable period of time.

                Proof of any of the following shall constitute prima facie evidence
                of the conditions set forth in subdivision B 2 hereof:

                               *        *   *     *      *      *     *

                   b. The parent or parents have habitually abused or are addicted
                to intoxicating liquors, narcotics or other dangerous drugs to the
                extent that proper parental ability has been seriously impaired and
                the parent, without good cause, has not responded to or followed
                through with recommended and available treatment which could
                have improved the capacity for adequate parental functioning . . . .

        Here, the record contains credible evidence to support the trial court’s decision to

terminate father’s residual parental rights to his children, and to support a finding that the

Department of Social Services (DSS) proved by clear and convincing evidence the requirements

necessary for termination under Code § 16.1-283(B).



                                                 -2-
       “[V]iew[ing] the evidence in the light most favorable to [DSS,] the prevailing party

below[,] and grant[ing] to it all reasonable inferences fairly deducible therefrom, see Logan v.

Fairfax County Dep’t of Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991), it

established that on April 18, 2008, DSS removed the children from their mother’s care pursuant

to an emergency removal order. At the time of the children’s removal, father was incarcerated.

The trial court determined, while in their mother’s care, the girls had been abused and neglected

pursuant to Code § 16.1-228(4), because their mother had allowed others to sexually abuse her

son, who also lived with father’s children. Three months before the children were removed,

father was a fugitive hiding at the residence of the children’s mother. He was arrested at the

residence in the presence of the girls. Father does not contest the trial court’s finding that the

girls had been abused and neglected.

       The record reveals that father has habitually used or been addicted to intoxicating liquors

for a lengthy period of time. Father’s previous probation officers testified regarding father’s

extensive history of alcohol-related offenses, probation violations, and alcohol use. Although

father received substance abuse treatment while incarcerated, after his release in September

2008, father resumed consuming alcohol. Despite warnings from DSS, father consumed alcohol

immediately prior to his first scheduled visitation with his daughters following his release from

prison. Father claimed at the termination hearing that he has been sober since October 7, 2008,

the date of the visitation, but also admitted lying about his alcohol use on previous occasions.

Father was tested only monthly since his release. Additionally, father was taking narcotic pain

medication from an expired prescription during the time he claimed he was sober.

       Father’s probation officer testified that since father was placed on probation in 2000, he

had yearly probation violations related to substance abuse. At the time of the termination




                                                -3-
hearing, it had been less than a year since father’s last violation for using alcohol. The record

supports the trial court’s conclusion that father habitually abused and was addicted to alcohol.

       Additionally, the record indicates father’s addiction to alcohol seriously impaired his

ability to parent his children. Father had lost jobs due to his alcoholism, repeatedly violated his

probation, and spent most of his daughters’ lives incarcerated as a result. At the only visitation

following his release, father had consumed alcohol before the meeting. He saw the girls only

once in the eighteen months prior to the termination hearing. Despite having attended numerous

substance abuse treatment programs, father has been unable to remain sober for a period of over

six years.

       “Virginia law recognizes the ‘maxim that, sometimes, the most reliable way to gauge a

person’s future actions is to examine those of his past.’” Toms, 46 Va. App. at 267-68, 616

S.E.2d at 770 (quoting Petry v. Petry, 41 Va. App. 782, 793, 489 S.E.2d 458, 463 (2003)). In

this regard, father’s “‘past actions . . . over a meaningful period serve as good indicators of what

the future may be expected to hold.’” Winfield v. Urquhart, 25 Va. App. 688, 696-97, 492
S.E.2d 464, 467 (1997) (quoting Linkous v. Kingery, 10 Va. App. 45, 46, 390 S.E.2d 188, 194

(1990)).

       Father had an extensive history of alcohol abuse and addiction, causing him to be unable

to adequately parent his children. Based upon father’s history, we find no error in the trial

court’s decision to terminate his parental rights under Code § 16.1-283(B).

       In determining what is in the best interests of a child, this Court has stated:

               a court must evaluate and consider many factors, including the age
               and physical and mental condition of the child or children; the age
               and physical and mental condition of the parents; the relationship
               existing between each parent and each child; the needs of the child
               or children; the role which each parent has played, and will play in
               the future, in the upbringing and care of the child or children; and



                                                -4-
               such other factors as are necessary in determining the best interests
               of the child or children.

Barkey v. Commonwealth, 2 Va. App. 662, 668, 347 S.E.2d 188, 191 (1986).

       The trial court concluded it was in the children’s best interests to terminate father’s

parental rights. The record supports the court’s determination.

                                                  II.

       Father also contends the trial court erred in terminating his residual parental rights

pursuant to Code § 16.1-283(C)(2). Because we conclude the trial court’s decision terminating

father’s parental rights was warranted under Code § 16.1-283(B)(2), we need not reach this

issue. When a trial court’s judgment is made on alternative grounds, we need only consider

whether any one of the alternatives is sufficient to sustain the judgment of the trial court and, if

we so find, need not address the other grounds. See Fields, 46 Va. App. at 8, 614 S.E.2d at 659

(termination of parental rights upheld under one subsection of Code § 16.1-283 forecloses need

to consider termination under alternative subsections).

       Accordingly, the trial court’s decision is summarily affirmed. Rule 5A:27.


                                                                                    Affirmed.




                                                 -5-